DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 04 June 2019, 10 May 2022, and 02 June 2022. These information disclosure statements are being considered by the examiner.
Drawings
Corrected drawings were received on 02 June 2022.  These drawings are acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
An amended abstract was filed 02 June 2022. The amendments to the abstract acceptable.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Twomey et al. (US PGPub 2010/0179545, hereby referred to as “Twomey”) in view of Kerr et al. (US PGPub 2014/0025070, hereby referred to as “Kerr”).
Regarding claim 1, Twomey discloses a surgical instrument comprising (forceps 10, Fig. 1A):
a first tool (see end effector assembly 100, Figs. 7-8) with a first branch and a second branch (see jaws 110, 120; Figs. 7-8), at least one of said branches being a pivotally movably supported branch (jaws pivotally move to open/close about a pivot point, [0093]),
a shaft having a distal end on which the first tool is held (shaft 12 has distal end 14 which engages end effector assembly 100, [0081]),
a pull/push element (movable handle 40) that is coupled via a coupling structure with the at least one pivotally movably supported branch (see all structures involved in actuation between the movable handle 40 and the jaws as best shown in Figure 12) in order to close the first and second branches (movement of handle 40 engages drive rod 32 to open/close jaws, [0107]),
wherein the coupling structure between the pull/push element and the pivotally movably supported branch comprises an actuating pin (see cam pin 170, Figs. 7-8 and 12) and a coupling track (see cam slots 172, 174 as part of slots 197a,b; Figs. 7-8 and 12), the actuating pin configured to couple the pivotally movably supported branch with the pull/push element (cam pin 170 connects with drive rod 32 via pin slot 39, Figure 12, [0107]). However, Twomey fails to teach wherein the actuating pin is in engagement with the coupling track via a sleeve that is rotatably supported by the actuating pin, wherein the sleeve is cup-shaped and includes a closed bottom that extends over a free end of the actuating pin.
Kerr teaches a surgical instrument (see Figs. 1-3) that includes pivotably movable jaws (see jaws 110 and 120, Figs. 2-3), a pivot pin (see pivot pin 105, Figs. 2-3), and an actuating pin (see cam pin 107, Figs. 2-3), wherein the actuating pin comprises an end cap, a cap considering as having a cup-shape since it would have a closed bottom with sides (see [0046]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuating pin as taught by Twomey to be in engagement with the coupling track via a sleeve that is rotatably supported by the actuating pin, wherein the sleeve is cup-shaped and includes a closed bottom that extends over a free end of the actuating pin in light of Kerr, the motivation being to retain the actuating pin in slidable engagement with the cam slots (see Kerr [0046]).
Regarding claim 4, Twomey in view of Kerr teaches the surgical instrument according to claim 1 (demonstrated previously), and Twomey further discloses wherein, between the sleeve and the actuating pin there is a coating of at least one of the sleeve and the actuating pin (if metal pins are used, they must be insulated in order to prevent alternate current path between jaws, [0012], thus an insulator can be a coating).  
Regarding claim 5, Twomey in view of Kerr teaches the surgical instrument according to claim 1 (demonstrated previously), and Twomey further discloses wherein the coupling track comprises a sliding link track (coupling track 197 comprises sliding link tracks 172, 174 in respective jaws 110, 120, Fig. 8), and between the sliding link track and the actuating pin there is no solid, liquid or paste-like lubricant (Twomey doesn’t mention any specific substance between the pin and track and thus it is interpreted that there is no lubricant to affect movement).
Regarding claim 10, Twomey further teaches wherein the at least one pivotally movably supported branch is pivotally supported on the shaft by a bearing pin (see pivot pin 160, Figs. 7-8).
Regarding claim 11, Twomey further teaches wherein the first branch and the second branch are supported by the shaft so as to be pivotally movable (pivot pin 160 goes through shaft 12 to pivot jaws 110, 120, Figure 12), and wherein pivot axes of the branches are offset relative to each other (since jaws 110, 120 are on opposite sides of shaft 12 and connected via pivot pin 160, they rotate on transversely offset pivot axes from one another, seen best in Figure 7 where open jaws 110, 120 are offset).
Regarding claim 12, Twomey further teaches wherein a proximal end of the at least one pivotally movably supported branch is guided in a channel that is arranged in or on the shaft (see channel formed between the bifurcated distal ends 14a and 14b of shaft 14, Fig. 7), so that a movement of the proximal end of the at least one pivotally movably supported branch in a direction transverse to a pivot plane of the at least one pivotally movably supported branch is limited or prevented (since the jaws are positioned within the channel formed between the bifurcated distal ends 14a and 14b of shaft 14, transverse movement of the jaws is limited by the distal ends 14a and 14b; Fig. 7).
Regarding claim 13, Twomey further teaches wherein the first branch and the second branch each has an electrical connection (see cable leads 310a,b connect to jaws 110, 120, respectively; Fig. 13) for connecting the first branch and the second branch to an RF generator (plug 300 connects to an RF generator, [0082] and [0193]; which has cable 310 which splits into cable leads 310a,b to feed energy to respective jaws, [0088]). 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Twomey in view of Kerr and in further view of Hashiguchi et al. (US Patent No. 5,496,347, hereby referred to as “Hashiguchi”).
Regarding claim 7, Twomey in view of Kerr teaches the surgical instrument according to claim 1 (demonstrated previously), and Twomey further discloses wherein the coupling track comprises a sliding link track (track 197 having respective cam slots 172, 174; Fig. 8), however Twomey in view of Kerr fails to teach the slots having a bend to perform the conversion of translatory movement as claimed, though it is recognized they can be dimensioned differently to allow for particular rotational paths (see Twomey [0119]). 
Hashiguchi teaches a surgical device (see Figs. 1 and 29-30) comprising a sliding link track (cam grooves 57a,b) that has at least one bend (Figures 29-30), conversion of translatory movement of the pull/push element to a closing movement of the at least one pivotally movably supported branch takes place in two different conversion steps successively from a fully open position of the at least one pivotally movably supported branch into a closed position of the at least one pivotally movably supported branch (the pin successively goes through a first step of getting to halfway through the track to the second step of fully through the track when being closed, see movement that occurs when going from Fig. 8 back to Fig. 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding link track as taught by Twomey in view of Kerr to comprise the arcuate cam grooves to provide the conversion of translator movement as claimed in light of Hashiguchi, the motivation being to reduce driving force as forceps open/close (see Hashiguchi: Col. 7, lines 59-62). As a result of the modification, the conversion of translatory movement of the pull/push element to a closing movement of the at least one pivotally movably supported branch takes place in two different conversion steps successively from a fully open position of the at least one pivotally movably supported branch into a closed position
Regarding claim 8, Twomey in view of Kerr teaches the limitations of claim 1 with Twomey further teaching wherein the coupling track comprises a sliding link track (track 197 having respective cam slots 172, 174; Fig. 8), however Twomey in view of Kerr fails to teach wherein the sliding link track comprises a groove having a bottom wherein opposite wall surfaces delimit the groove. 
Hashiguchi teaches a surgical device (see Figs. 1 and 29-30) comprising a sliding link track (cam grooves 57a,b) that includes a groove (cam grooves 57a,b) having a bottom (seen in annotated Figure 30 below), wherein opposite wall surfaces that delimit the groove (cam grooves 57a,b delineated by opposite side faces of member 55, Col. 6 lines 52-65; and are inwardly convex, Col. 7 lines 46-49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding track as taught by Twomey in view of Kerr to be a grooved cam member in light of Hashiguchi, the motivation being to reduce driving force as forceps open/close (see Hashiguchi: Col. 7, lines 59-6
    PNG
    media_image1.png
    253
    709
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 3, 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record, Twomey et al. (US PGPub 2010/0179545), Kerr et al. (US PGPub 2014/0025070), Guba et al. (US PGPub 2015/0073451), and Hashiguchi et al. (US Patent No. 5,496,347), fails to reasonably teach wherein the actuating pin tapers conically and wherein the sleeve tapers conically on an inside of the sleeve when considered in combination with the additional elements of the claim (applicant’s arguments directed to this feature in the response filed 02 June 2022 have been found persuasive). 
Additionally, the closest prior art fails to reasonably teach or suggest first and second coupling tracks, a coupling element having the first and second coupling tracks on opposite lateral walls, and wherein the coupling element defines, between the lateral walls, a receiving space in which another tool is arranged between first and second coupling tracks or is guided in a sliding manner in a longitudinal direction of the shaft when considered in combination with the additional elements of the claim. Specifically, Hashiguchi teaches a coupling element (see cam member 55, Figs. 4 and 6) having cam grooves formed on opposite lateral walls of the coupling element (see cam grooves 57a and 57b, Figs. 7-8 and col. 6, lines 61-65) and Guba teaches a coupling element having a channel positioned between two bearing bushings for hinges of the jaw for a knife to be guided therethrough (see slit 24 of socket part 18 positioned between bushings 22 and 23 in Fig. 3) however, when considered alone or in any proper combination with the additional prior art of record, Hashiguchi and Guba fail to specifically teach providing a receiving space between opposite lateral walls having first and second coupling tracks in which another tool is arranged between first and second coupling tracks or is guided in a sliding manner in a longitudinal direction of the shaft as required by the claims.
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the new grounds of rejection does not rely upon the Hashiguchi reference for the teachings that are challenged in the arguments. The new grounds of rejection rely upon Twomey and a different teaching in Kerr for the argued limitations, neither of which were specifically challenged in the arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794                                                                                                                                                                                                        



/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794